          Case 1:17-cv-00535-JB-N Document 78 Filed 11/05/18 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

CINCINNATI INSURANCE                            )
COMPANY,                                        )
                                                )
     Plaintiff,                                 )
                                                )
v.                                              )    CIVIL ACTION NO. 1:17-cv-00535
                                                )
ADAMS HOMES, LLC, et al.                        )
                                                )
     Defendants.                                )

                                             ORDER

        On November 2, 2018, the parties filed a Settlement Status Report, which informed the

Court that the parties have settled this matter (Doc. 77). Accordingly, it is ORDERED that all

claims in the above-styled action are hereby DISMISSED with prejudice from the active docket

of this Court, subject to the right of any party to move to reinstate this action within thirty (30)

days from the date of entry of this Order should the settlement agreement not be consummated.

As such, all other pending deadlines are CANCELED.

        No further order shall be forthcoming from the Court except upon motion by a party for

entry of a final judgment as prescribed by Federal Rule of Civil Procedure 58. The parties shall

bear their own costs, expenses, and attorneys’ fees in accordance with the terms of the settlement

agreement.



        DONE and ORDERED this 5th day of November, 2018.



                                      s/JEFFREY U. BEAVERSTOCK
                                      UNITED STATES DISTRICT JUDGE
